             2:15-cr-00472-RMG     Date Filed 01/13/20   Entry Number 996       Page 1 of 1

USCA4 Appeal: 17-3    Doc: 70        Filed: 01/13/2020    Pg: 1 of 1
                                                                   FILED: January 13, 2020

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                       ___________________

                                              No. 17-3
                                      (2:15-cr-00472-RMG-1)
                                       ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        DYLANN STORM ROOF

                     Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

              The court grants the motion for substitution of counsel. Interim Federal

        Public Defender, Amy M. Karlin, is substituted as counsel for Dylann Storm Roof

        on appeal. Hilary Potashner is relieved of the obligation of further representation of

        appellant on appeal.

                                                For the Court -- By Direction

                                                /s/ Patricia S. Connor, Clerk
